COURT OF APPEALS OF VIRGINIA


Present:      Chief Judge Moon, Senior Judges Cole and Duff


WAMPLER-LONGACRE, INC.
AND
PACIFIC EMPLOYERS INSURANCE COMPANY
                                                 MEMORANDUM OPINION *
v.      Record No. 1805-95-3                         PER CURIAM
                                                  DECEMBER 12, 1995
BETTY D. HILL


                                        FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
                (Cathleen P. Welsh; Wharton, Aldhizer & Weaver, on
                brief), for appellants.

                (A. Thomas Lane, Jr., on brief), for appellee.



        Wampler-Longacre, Inc. and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Betty D. Hill's

("claimant") bilateral carpal tunnel syndrome constituted a

"disease".      Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        Rule

5A:27.

        The facts are not in dispute.    Claimant's work for employer

required repetitive use of her hands.      In April 1994, Dr. G.

Edward Chappell, Jr., an orthopedic surgeon, diagnosed claimant

as suffering from bilateral carpal tunnel syndrome related to her

work.       The parties stipulated that claimant had no known exposure
        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
to the causes of carpal tunnel syndrome outside of her

employment.

     We recently held in Perdue Farms, Inc. v. McCutchan, 21 Va.

App. 65, 69, 461 S.E.2d 431, 433 (1995), that the general medical

definition of carpal tunnel syndrome places it within the

definition of disease set forth in Piedmont Mfg. Co. v. East, 17
Va. App. 499, 503, 438 S.E.2d 769, 772 (1993).   As in Perdue,

Hill's condition did not present as an obvious, sudden,

mechanical or structural change in her body.   Based upon our

holding in Perdue and upon Dr. Chappell's diagnosis, we conclude
that credible evidence supports the commission's finding that

claimant's carpal tunnel syndrome is a condition characterized as

a "disease" within the meaning of the Workers' Compensation Act.

     Accordingly, we affirm the commission's decision.

                                        Affirmed.




                                2